DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3091152 (hereinafter EP152) in view of Gokcebay 2003/0024288 (hereinafter Gokcebay).
Re Claim 32. (new)
EP152 discloses a modular electronic deadbolt (Fig.1) comprising: a bolt module (18) comprising: a first housing (16), wherein the first housing is substantially cylindrical in shape; a motor (22) disposed in the first housing; a leadscrew axially aligned with the motor and configured to be rotatably driven by the motor; and a deadbolt (20) engaged with the leadscrew and configured to be linearly movable in relation to the first housing; and a discrete battery module (24) comprising: a second housing (26) configured to receive a power source (28), wherein the second housing is substantially rectangular in shape; and wherein the bolt module (18) is coupled (via faceplate 42) in communication with the battery module (24).
EP152 fails to teach a leadscrew as claimed, however, Gokcebay discloses the well known use of a leadscrew (93) in operation with a motor (46) and deadbolt (52).
It would have been obvious to one of ordinary skill in the art to modify the operation of the deadbolt and motor of EP152 by utilizing a well known leadscrew as taught by Gokcebay as an obvious matter of design choice.
Furthermore, Official Notice is taken that the shape of the first and second housings (italicized limitations above) would have bene considered an obvious matter of design choice absent any claimed criticality therefor.
Re Claim 33. (new)
EP152 as modified by Gokcebay discloses the modular electronic deadbolt of claim 32, further comprising a connector cable (36,38,40) extending between the bolt module (18) and the battery module (24).
Re Claim 34. (new) 
EP152 as modified by Gokcebay discloses the modular electronic deadbolt of claim 32, wherein the battery module (24) further comprises a face plate (42) and at least one spacer (Official Notice is taken that the use of spacers in mounting housings is old and well known in the lock art to ensure a secure fitting), wherein the face plate (42) is coupled to the second housing (26) and has an extension that extends therefrom (upper portion of 42 in Fig.1), and the at least one spacer at least partially extends along the extension. It would have been obvious to one of ordinary skill in the art to provide a spacer at any desired point along the faceplate and faceplate extension in order to ensure a secure mounting as is well known in the lock art.
Re Claim 35. (new) 
EP152 as modified by Gokcebay discloses the modular electronic deadbolt of claim 32, further comprising a circuit board (30) disposed in the battery module (24).
Re Claim 36. (new)
EP152 as modified by Gokcebay discloses the modular electronic deadbolt of claim 32, wherein the bolt module (18) is a first bolt module but fails to teach and the modular electronic deadbolt further comprises a second bolt module substantially similar to the first bolt module and configured to couple in communication with the battery module. It would have been considered an obvious duplication of parts to one of ordinary skill in the art to include a second bolt module similar to the first bolt module in order to provide multiple bolts for the lock device.

Allowable Subject Matter
Claims 21-31, 37-40 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675